Citation Nr: 0204371	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  99-16 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 until 
January 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case has been returned to the Board subsequent to a 
December 2000 Board remand.


FINDINGS OF FACT

1.  The veteran's currently diagnosed bilateral hearing loss 
is not related to active military service.

2.  The veteran's currently diagnosed tinnitus is not related 
to active military service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 was enacted and implementing 
regulations were promulgated.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-45,632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  This law provides new statutory requirements 
regarding notice to a veteran and his representative and 
specified duties to assist veterans in the development of 
their claims.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC) provided to both the veteran and his 
representative satisfy the requirement at § 5103 of the new 
statute and that they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
claims.  

Additionally the Board finds that the duties to assist 
provided under the new statute at § 5103(a) and the 
implementing regulations have also been fulfilled and that 
all evidence and records identified by the veteran as 
plausibly relevant to his pending claims have been collected 
for review.  The RO requested that the veteran identify all 
places where he received medical care for his claimed 
disabilities.  The RO also advised the veteran of the 
evidence necessary to complete his claims.  There does not 
appear to be any pertinent medical evidence that is not of 
record or requested by the RO.  All evidence and records 
identified by the veteran as plausibly relevant to his 
pending claims have been collected for review.  VA has 
accorded the veteran a personal hearing, VA examination and 
opinion in relation to his claims.

Thus, the Board finds that VA has fulfilled its duty to 
assist the veteran in developing the facts pertinent to his 
claims.  No further assistance necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claims.

The veteran asserts that his hearing loss and tinnitus are 
related to military service.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board has weighed both the positive and negative 
evidence, and concludes that the preponderance of the 
evidence is against the claims for service connection for 
tinnitus and hearing loss.

The veteran's service medical records are negative for 
complaints or findings of hearing loss or tinnitus.  At his 
February 2000 personal hearing, however, the veteran reported 
that he had ringing in his ears throughout service.  He 
indicated that the ringing did not occur prior to his 
service.  He also noted that he served with an artillery unit 
during his military service, and referred to statements 
submitted by his mother and aunt (received in September 
1997).  They, in essence, indicate that the veteran did not 
have a problem with his hearing until he was discharged from 
military service.   

In 1997, the veteran submitted a private audiogram dated in 
October 1979.  The examiner in an October 1981 statement 
noted that the veteran reported a history of hearing loss and 
tinnitus since 1954.  The diagnosis was moderately severe 
high tone loss, left ear.  

The record contains opinions of different VA and private 
medical care professionals as to the relationship between the 
veteran's military service and his current hearing disorders.  
Their opinions are not necessarily consistent.  In Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994), the Court stated that: 

an [medical] opinion is only that, an 
opinion.  In an adversarial proceeding, 
such an opinion would have been subject 
to cross-examination on its factual 
underpinnings and its expert conclusions.  
The VA claims adjudication process is not 
adversarial, but the Board's statutory 
obligation under 38 U.S.C.A. § 7104(d)(1) 
to state 'the reasons or bases for [its] 
findings and conclusions' serves a 
function similar to that of cross-
examination in adversarial litigation.  
The [Board] cannot evade this statutory 
responsibility merely by adopting an 
[medical] opinion as its own...  [The 
Board is also required to] provide 
sufficient reasons or bases for its 
credibility and factual findings and 
conclusions, including its consideration 
of the benefit-of-the-doubt doctrine.  

A March 1998 report by the veteran's private physician, R.A. 
McJilton, M.D., indicated that he had been seeing the veteran 
for complaints of tinnitus and hearing loss.  He noted that 
the veteran's tinnitus had been present since the 1950's when 
the veteran was exposed to artillery fire.  The physician 
stated that a recent audiogram showed a symmetrical bilateral 
sensorineural hearing loss, commensurate with noise-induced 
hearing loss, and that the veteran's tinnitus, in particular, 
is commensurate with "noise induced TMH."  

In a February 2001 statement, S.E. Gore, M.A. CCC/A, a 
private audiologist, reported that office records date back 
to March 1989 and show that the veteran's symptoms consisted 
of tinnitus and hearing loss, worse in the left ear.  She 
added that the veteran reported that he was assigned to an 
artillery unit for the most part of his career, that he was 
exposed to an extensive amount of noise, and that hearing 
protection was not provided.  The audiologist expressed the 
opinion that the veteran's hearing loss and tinnitus were 
consistent with excessive noise exposure.  

In a series of statements dated in January and February 2001, 
E. B. Ermini, M.D., reported that he reviewed a January 2000 
hearing test.  He concluded that the decreased word 
discrimination score and hearing loss were compatible with 
noise induced hearing loss, which could have been caused by 
artillery noise.  

In light of the general nature of the comments then of 
record, the Board remanded the case in December 2000 for 
additional medical comments regarding the etiology of the 
veteran's hearing loss.   

The veteran underwent VA audiology examination in April 2001.  
The record contains a March 2001 statement from the 
audiologist M. Sero, M.S., PA-C, at the VA Medical Center in 
Durham, North Carolina.  Physician D.L. Witsell, M.D., added 
his agreement to this opinion.  The audiologist stated:

On March 10, 1998, Dr. Roy McJilton of 
Southeastern Ear, Nose and Throat wrote a 
letter of opinion stating (in summary) 
that [the veteran] had a then recent 
audiogram revealing a symmetric bilateral 
SNHL that is commiserate with noise 
induced hearing loss.  However, the 
findings on this audiogram are also 
consistent with other major etiologies of 
SNHL.  Most relevant to this patient, the 
changes noted on audiogram can also be 
attributed to peripheral neuropathy 
associated with diabetes and/or 
presbycusis.  An audiogram at the time of 
service discharge would have been helpful 
in clarifying the cause of the changes 
noted on audiogram.  However, this 
testing was not performed at that time.  
However, a whisper test performed at 
discharge in 1955, which was the standard 
of testing at that time, was normal.

Based on review of these finding[s], it 
is my opinion that the evidence available 
is not substantial enough to attribute 
hearing loss and [tinnitus] to noise 
exposure experienced while in service.

In addition to the medical records and reports containing 
opinions, there are other medical records and reports that 
refer to hearing loss or tinnitus, but which do not contain 
an opinion concerning the cause of hearing loss or tinnitus.  
For example, some records refer to the veteran reporting a 
history of noise exposure to artillery in service, but do not 
specifically link such noise exposure to the current hearing 
loss and/or tinnitus. See, Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); cf. LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(information recorded by a medical examiner, unenhanced by 
any additional medical comment by that examiner, does not 
constitute "competent medical evidence").

The opinions of Drs. Mcjilton and Ermini and Ms. Gore 
indicate that the veteran's hearing loss and tinnitus are 
compatible with or consistent with noise exposure, and some 
opinions specifically identify artillery noise.  

First, these opinions are based on a history, given by the 
veteran, of symptoms of hearing loss and tinnitus since 
service discharge.  On the other hand, it is notable that the 
veteran did not register a complaint of hearing loss or 
tinnitus during service; none was recorded in his service 
medical records.  Moreover, in the years since his active 
military service, between 1955 and 1979 the veteran never 
complained of hearing loss or tinnitus to VA physicians, 
including at numerous VA examinations during that period.  It 
seems feasible that he would report such symptoms at his ear 
examinations during service or at least within a reasonable 
time thereafter.  In considering the merits of a claim, the 
lack of evidence of treatment may bear on the credibility of 
the evidence of continuity.  Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  Also, the Board finds it significant that 
there was an extended period of time between service 
discharge and a showing of hearing loss or tinnitus.  Cf. 
Mense v. Derwinski, 1 Vet. App. 354 (1991) (veteran failed to 
provide evidence of continuity of symptomatology of low back 
condition).  

Still further, Drs. Mcjilton and Ermini and Ms. Gore did not 
present any objective evidence, including clinical findings, 
to support their opinions.  A mere statement of opinion, 
without more, does not provide an opportunity to explore the 
basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Because the physicians' statements do not 
contain any reference to supporting clinical evidence, I 
accord them little, if any, weight.

In contrast, the VA audiologist and Dr. Witsell reviewed the 
pertinent medical evidence and examined the veteran.  They 
also thoroughly considered the private physicians' theory, 
and rejected it based upon reasonable medical principles 
supported by the evidentiary record.  The Board places 
greater weight on the report of Dr. Witsell, due to the 
thorough review of the appellant's medical history, the 
discussion of the veteran's symptoms, the review of the 
theories presented by the other physicians, and the expertise 
of both Dr. Witsell and the audiologist.  See Willis v. 
Derwinski, 1 Vet. App. 66, 70 (1991); Sklar v. Brown, 5 Vet. 
App. 140, 146 (1993). 

In summary, I find that it would require resorting to an 
excessive degree of speculation to conclude that the 
veteran's reported tinnitus and hearing loss are related to 
his military service.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for service connection for either tinnitus or hearing 
loss.  



ORDER

The claim for service connection for hearing loss is denied.

The claim for service connection for tinnitus is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

